Judgment, Supreme Court, Bronx County (Thomas Farber, J.), rendered June 11, 2003, convicting defendant, after a jury trial, of criminal possession of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to any inconsistencies in testimony, were properly considered by the jury, and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490, 495 [1987]). There was nothing implausible about the undercover detective’s account of the drug transaction, and his testimony was corroborated by that of the arresting officer. Concur—Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.